DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ARECI ROBLEDO,
                              Appellant,

                                     v.

          STATE OF FLORIDA, DEPARTMENT OF BUSINESS
                AND PROFESSIONAL REGULATION,
              DIVISION OF PARI-MUTUEL WAGERING,
                            Appellee.

                               No. 4D18-997

                           [February 7, 2019]

   Appeal from the State of Florida, Department of Business and
Professional Regulation, Division of Pari-Mutuel Wagering; L.T. Case Nos.
DOAH Case Nos. 17-4870PL, 17-4871PL, 17-4872PL and 17-4873PL and
DBPR Case Nos. 2016-049902, 2016-051419, 2016-053062, 2016-
053069, 2016-056707 and 2017-006845.

  Jennifer York Rosenblum and Jonathan S. Glickman of Slusher &
Rosenblum, P.A., West Palm Beach, for appellant.

   Ross Marshman, Chief Appellate Counsel, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.